                                         Case 4:15-cv-02172-JSW Document 581 Filed 06/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ELLEXA CONWAY, et al.,
                                   7                                                    Case No. 4:15-cv-02172-JSW
                                                      Plaintiffs,
                                   8
                                               v.                                       CLERK'S NOTICE VACATING
                                   9                                                    HEARING ON MOTION FOR
                                        SEAWORLD PARKS AND                              ATTORNEYS FEES
                                  10    ENTERTAINMENT, INC.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                 YOU ARE HEREBY NOTIFIED that the hearing on the Motion for Attorneys

                                  14          Fees, scheduled on June 25, 2021 at 9:00 A.M. before the HONORABLE JEFFREY S.

                                  15          WHITE is vacated. A written ruling shall issue.

                                  16   Dated: June 21, 2021
                                                                                      Susan Y. Soong
                                  17                                                  Clerk, United States District Court
                                  18
                                  19                                                  By: ________________________
                                  20                                                  Jennifer Ottolini, Deputy Clerk to the
                                                                                      Honorable JEFFREY S. WHITE
                                  21                                                  jswcrd@cand.uscourts.gov

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
